                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

AMANDA HALE                                                                     PLAINTIFF

v.                           CASE NO. 3:19-CV-00041 BSM

SECURIAN FINANCIAL GROUP INC.                                                 DEFENDANT

                                          ORDER

       The stay is lifted. The parties are ordered to hold a Rule 26(f) conference and submit

a Rule 26(f) report within thirty days from the date of this order. A Rule 16(b) conference

will be scheduled if necessary, and a final scheduling order shall issue after the parties file

the Rule 26(f) report.

       IT IS SO ORDERED this 7th day of October 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
